This appeal is prosecuted from a conviction had on an information which charged that the defendant did have in his possession intoxicating liquors with the unlawful intent to sell the same. In accordance with the verdict of the jury on the 25th day of November, 1912, the court sentenced the defendant to be confined in the county jail for ninety days and to pay a fine of three hundred dollars. The evidence shows that beer was found in the defendant's place of business; that the defendant paid the federal license tax required of retail liquor dealers, and that he had sold intoxicating liquors at his place of business. A careful examination of the record leads to the conclusion that no error has been committed, to the defendant's prejudice. The judgment of conviction is therefore affirmed.